Citation Nr: 0123085	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  01-04 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Whether a September 4, 1991, rating decision that denied 
service connection for a right knee disability should be 
revised or reversed on the grounds of clear and unmistakable 
error.

2.  Whether a July 15, 1992, rating decision that denied 
service connection for a right knee disability as secondary 
to a service-connected left knee disability should be revised 
or reversed on the grounds of clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The veteran served on active duty from February 15, 1990 to 
June 27, 1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2001 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran did not appeal a September 4, 1991 rating 
decision which denied service connection for a right knee 
disability.

2.  The veteran did not appeal a July 15, 1992 rating 
decision which denied service connection for a right knee 
disability as secondary to a service-connected left knee 
disability.

3.  The September 4, 1991 rating decision was supported by 
the evidence then of record, and was consistent with the 
applicable law and regulations extant at that time.

4.  The July 15, 1992 rating decision was supported by the 
evidence then of record, and was consistent with the 
applicable law and regulations extant at that time.


CONCLUSION OF LAW

The September 4, 1991 and July 15, 1992, rating decisions 
which denied service connection for a right knee disability 
were not clearly and unmistakably erroneous.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 [the VCAA], which 
was enacted during the pendency of this appeal, provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. Such 
assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain. The Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp.2001)).  In this case, 
the veteran does not contend that additional evidence exists, 
and the Board has not identified any such evidence.  Indeed, 
the nature of a CUE claim would preclude consideration of 
additional evidence under most, if not all, circumstances, 
since only evidence of record at the time of the challenged 
decision may be considered.  In determining whether CUE 
existed in a prior decision, a review of the law and evidence 
which was before the rating board "at that time" must be 
undertaken.  38 C.F.R. § 3.104(a) (2000).  A determination 
that there was 'clear and unmistakable error' must be based 
on the record that existed at the time of the prior 
decision."  Russell v. Principi, 3 Vet. App. 310 (1992).  
Subsequently developed evidence is not applicable.  See 
Porter v. Brown, 5 Vet. App.  233, 235-236 (1993).  Moreover, 
the veteran and his representative have been accorded ample 
opportunity to present argument in support of his claims of 
CUE. 

Thus, although the RO did not readjudicate this case after 
the VCAA enactment, it is the determination of the Board that 
there is no resultant prejudice to the veteran.  Generally 
see Livesay v. Principi, No. 00-51 (U.S. Vet. App. Aug. 30, 
2001) (per curiam) (en banc).  Moreover, as noted above, the 
notice provisions of the VCAA have been met inasmuch as the 
veteran and his representative have been informed by the SOC 
of the governing law and regulations in this case.  

The veteran served on active duty in the United States Army 
from February 15, 1990 to June 27, 1990.  In July 1990, the 
veteran filed her original claim seeking VA disability 
compensation for a left knee disability.  The veteran was 
granted service connection for a left knee disability 
effective from discharge from service.  In October 1990 the 
veteran submitted a claim for service connection for a right 
knee disability.  The veteran claimed that she experienced 
right knee retro patellar pain syndrome in service and that 
her right knee was getting worse because she had to use it 
more due to her service-connected left knee disability.  
Service connection for a right knee disability was denied by 
the Milwaukee, Wisconsin RO in a rating decision dated 
September 4, 1991.  Notice of this rating decision, and her 
appellate rights, were furnished to the veteran by letter 
dated September 26, 1991.  The veteran filed a notice of 
disagreement in May 1992.  The RO issued another rating 
action dated July 15, 1992 in which it denied service 
connection for a right knee disability as secondary to a 
service-connected left knee disability.  The RO issued a 
statement of the case on July 21, 1992 explaining why the 
veteran was not entitled to service connection for a right 
knee disability on either a direct or on a secondary basis.  
The veteran did not submit a substantive appeal within the 
applicable appeal period.  As such, the September 1991 and 
July 1992 determinations are final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104, 20.200, 20.302 (2000).

The pertinent evidence of record at the time of the September 
1991 rating decision consisted of the veteran's service 
medical records, VA outpatient records, and VA examination 
reports.  The service medical records reflect that the 
veteran had frequent left knee problems and that she received 
a medical discharge due to her left knee problems.  The 
service medical records reveal no complaints, treatment or 
diagnoses related to the veteran's right knee.

On VA examination in June 1990 the examiner thought that 
there was crepitus of the veteran's right patellofemoral 
joint.  There was no tenderness of the right knee.  Range of 
motion of the right knee was from zero to 140 degrees.  The 
right knee had good stability and the McMurray's and drawer 
signs were negative.  No right knee diagnosis was made.

VA outpatient treatment records dated from September 1990 to 
June 1991 reveal complaints of right knee pain from December 
1990.  A February 1991 VA outpatient record indicates that 
the veteran had bilateral knee pain of unknown etiology.  A 
June 1991 VA outpatient record indicates that X-rays of the 
knees were normal.  The impression was patellofemoral pain of 
indeterminate etiology.  

The veteran was afforded a VA orthopedic examination in July 
1991.  The veteran reported that at times her knees tended to 
buckle and lock under her.  She stated that she could not 
adequately perform movements of kneeling, squatting or stair 
climbing because of intensified pain.  The examiner noted 
that there was tenderness to deep pressure over the lower 
patella bilaterally.  Flexion and extension of the knees were 
done with difficulty and with crepitation bilaterally.  Pain 
was produced with horizontal movements of the right patella 
and caudal movements of the right patella.  The diagnosis was 
bilateral chondromalacia of the patella.

On the basis of all of the above-cited evidence, the RO's 
September 1991 rating decision denied service connection for 
a right knee disability based on a finding that the service 
medical records did not show that the veteran incurred a 
right knee disability in service.

The record contains a handwritten statement from a physician 
received in July 1992.  The physician expressed the opinion 
that the veteran's right knee condition was not etiology 
related to his left knee disability.  

On the basis of the above-cited evidence, the RO's July 1992 
rating decision denied service connection for a right knee 
disability as secondary to a service-connected left knee 
disability.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  38 C.F.R. 
§ 3.310 (a) (2000). 

The veteran's service representative maintains that a January 
25, 1990 service medical record showed that the veteran had a 
right knee disability during service.  The Board notes that 
the service medical record in question is actually dated June 
25, 1990, and that this record only makes one reference to 
the veteran's right knee.  It notes that the veteran 
complained of left knee pain with right knee patellofemoral 
compression.  The representative further pointed out that the 
September 1991 rating action failed to note that the June 
1990 VA examination stated that, "The right knee has, I 
feel, crepitus at patellofemoral joint."  In the March 2001 
notice of disagreement the veteran's representative further 
stated that in January 1991, seven months after discharge, 
the veteran was noted to be using two canes to walk because 
of her bilateral knee pain.

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a).  The United States Court of 
Appeals for Veterans Claims (the Court) has held that for 
there to be a valid claim of clear and unmistakable error 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the legal provisions 
effective at the time were improperly applied; a mere 
difference of opinion in the outcome of the adjudication does 
not provide a basis to find that VA committed administrative 
error during the adjudication process.  The decision of 
whether or not such an error was made is based on the record 
and the law which existed at the time of the prior RO 
decision.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).  

A disagreement as to how the facts were weighed or evaluated 
cannot form the basis of a claim of clear and unmistakable 
error.  See Luallen v. Brown, 8 Vet. App. 92 (1995).

After reviewing the veteran's contentions, it appears to the 
Board that her allegations of clear and unmistakable error in 
the September 1991 and July 1992 rating decisions are based 
primarily on a disagreement as to how the facts were then 
weighed or evaluated, which as indicated above, cannot form 
the basis of a valid claim of clear and unmistakable error.  
The pertinent evidence before the RO in September 1991 
included the veteran's service medical records which, 
contrary to the veteran's assertions, show no evidence of a 
right knee disability.  While the post service medical 
records did make some reference to the right knee, no actual 
disability of the right knee was noted until bilateral 
chondromalacia was diagnosed in July 1991, more than a year 
after discharge from service.  The July 1991 record did not 
relate the right knee chondromalacia to service.  None of the 
post service medical records extant at the time of the 
September 1991 rating decision indicated that the veteran had 
a current right knee disability due to service.  With respect 
to the July 1992 rating decision, there was also no evidence 
of record in July 1992 that the veteran had a right knee 
disability due to a service-connected disability.  However, 
at that time there was medical evidence stating that there 
was no etiological relationship between the right knee 
disability and the service-connected left knee disability.  
Hence, there existed a plausible basis for the RO's finding 
in September 1991 that the evidence established that the 
veteran did not have a right knee disability due to service 
and there existed a plausible basis for the RO's finding in 
July 1992 that the evidence established that the veteran did 
not have a right knee disability due to a service-connected 
left knee disability.  Accordingly, the Board finds that 
there was no error in the application of law or facts in the 
September 4, 1991 and the July 15, 1992 adjudications.  The 
September 4, 1991 and July 15, 1992 rating decisions did not 
involve clear and unmistakable error.  38 C.F.R. § 3.105(a).


ORDER

The Board having determined that there was no clear and 
unmistakable error in the rating decision of September 4, 
1991, which denied service connection for a right knee 
disability, that appeal is denied.

The Board having determined that there was no clear and 
unmistakable error in the rating decision of July 15, 1992, 
which denied service connection for a right knee disability 
as secondary to a service-connected left knee disability, 
that appeal is denied.


		
	N. W. BENJAMIN 
	Acting Member, Board of Veterans' Appeals



 

